Citation Nr: 0804193	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1968 until 
December 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that the 
veteran's claims folder was thereafter transferred to the RO 
in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA make reasonable efforts to acquire 
all relevant records pertaining to the claimants active 
military, naval, or air service that are held or maintained 
by a government entity.  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claim.  

The veteran is seeking service connection for diabetes 
mellitus, claimed as a result of exposure to herbicides.  The 
veteran's medical records establish a current diagnosis of 
diabetes mellitus many years after service.  In general, VA 
regulations allow for presumptive service connection for 
veterans suffering from diabetes mellitus who have been 
exposed to Agent Orange during service.  38 C.F.R. 
§§ 3.307(a)(1) and 3.309(e) (2007).  

In this case, however, the veteran asserts that he was 
exposed to Agent Orange while stationed at U-Tapao Royal Thai 
Naval Air Base in Thailand.  He states that his job as a 
loading crew member involved spraying dangerous chemicals in 
the areas around the perimeter of the runways in order to 
clear the foliage.  The veteran has submitted a report 
prepared by Thailand Vietnam Vets for Equity in Treatment 
alleging that those who served in Thailand during the Vietnam 
War were exposed to hazardous chemicals but are being denied 
equal treatment to those who served in the Republic of 
Vietnam.  In addition, the veteran's personnel records show 
that he served a tour of duty with the 4258th MMS in Thailand 
from March 1970 until March 1971 as a loading crew member.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

In this case, the RO contacted C&P and requested a review of 
DoD's inventory of herbicide operations.  A response received 
in July 2003 indicated that DoD's inventory does not contain 
any instance of herbicide use, testing, or disposal in 
Thailand in 1970 or 1971.  It was noted that DoD's inventory 
reflected 70 to 85 percent of herbicide use, testing and 
disposal locations other than in Vietnam.  Based on this 
response, the veteran's claim for service connection was 
denied.  

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the RO must send a request to JSRRC for 
verification of the veteran's possible Agent Orange exposure 
in Thailand.  The Board concludes that this matter must be 
remanded for compliance with the procedures set forth in the 
VA Adjudication Manual.  



Accordingly, the case is REMANDED for the following action:

1.	Comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), by 
providing a detailed statement of the 
veteran's claimed herbicide exposure to 
JSRRC for verification as to whether the 
veteran was exposed to Agent Orange as 
alleged during his period of service in 
Thailand. 

2.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

